Citation Nr: 0432160	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  01-03 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for temporomandibular 
joint dysfunction, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran's verified active military service is from April 
1974 to October 1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which confirmed a 10 percent rating for 
service-connected temporomandibular joint (TMJ) dysfunction.

In November 2001, the Board remanded this matter.  The case 
is now again before the Board for disposition.  

It is noted that in a March 2004 rating, the RO granted a 
separate 10 percent rating under Diagnostic Code 9904 for 
masticatory dysfunction, with an effective date of January 
20, 2000.  


FINDING OF FACT

The medical evidence of record shows that the veteran has 
inter-incisal motion limited to 44 millimeters.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
temporomandibular dysfunction have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.150, Diagnostic Code (DC) 9905 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The regulations add nothing of substance to the 
new law, and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Here, the August 
2000 statement of the case (SOC) and March 2004 supplemental 
statement of the case (SSOC) informed the veteran of the 
criteria necessary to be met in order to warrant an increased 
rating for his service-connected temporomandibular joint 
dysfunction.  Furthermore, a February 2002 RO letter to the 
veteran stated that VA needed, inter alia, treatment records 
from any non-VA medical facilities.  The letter also stated 
that the veteran's outpatient reports from the Little Rock VA 
Medical Center and the Fayetteville VA Medical Center for the 
period January 2000 to the present had been requested.  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
A February 2002 RO letter informed the veteran that VA must 
make reasonable efforts to help him get evidence necessary to 
support his claim and that VA would help him get such things 
as medical records, employment records, or records from other 
Federal agencies.  The letter stated, though, that the 
veteran had to give VA enough information about such records 
to enable VA to request them for him from the person or 
agency that had the records.  

In addition, the supplemental statement of the case (SSOC), 
issued in March 2004, reiterated the above-described duties, 
stating that provided certain criteria were met, VA would 
make reasonable efforts to help him to obtain relevant 
records necessary to substantiate his claims, to include 
developing for all relevant records not in the custody of a 
Federal department or agency, see 38 C.F.R. § 3.159(c)(1) 
(2003), to include records from State or local governmental 
sources, private medical care providers, current or former 
employers, and other non-Federal government sources.  He was 
further advised that VA would make efforts to obtain records 
in the custody of a Federal department or agency.  See 38 
C.F.R. § 3.159(c)(2) (2003).  Finally, he was notified that 
VA would obtain his service medical records and other 
relevant records pertaining to his active duty that are held 
or maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which he adequately 
identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2003).  Here, the veteran has not referenced 
any records that have not been obtained and considered in 
conjunction with the veteran's claim on appeal.  Given the 
foregoing, the Board finds that VA has complied with its duty 
to notify the appellant of the duties to obtain evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).     

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  For instance, the March 2004 SSOC 
included the language of 38 C.F.R. § 3.159(b)(1).  The 
February 2002 VCAA notice, combined with the supplemental 
statement of the case, clearly complies with the section 5103 
content requirements, to include 38 C.F.R. § 3.159(b)(1).  
See also VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a clam for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
The Court acknowledged in Pelegrini at 120 that where, as 
here, the Section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
This has been given to the appellant in this case.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  The RO has obtained 
all relevant evidence identified by the appellant.  Moreover, 
he has been scheduled for several VA examinations in 
connection with this claim.  The Board concludes that VA has 
fulfilled its duty to assist the appellant in this instance.

Accordingly, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Further 
development and further expending of VA's resources is not 
warranted.

				II.  Increased Rating

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2004); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2004).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2004).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

The veteran's disability is rated under Diagnostic Code (DC) 
9905.  For limitation of motion of the temporomandibular 
articulation, a 40 percent rating is assignable for inter-
incisal range of 0 to 10mm.  If the inter-incisal range is 11 
to 20mm, a 30 percent evaluation is warranted.  For an inter-
incisal range of 21 to 30mm, a 20 percent rating is to be 
assigned.  A 10 percent evaluation is warranted for inter-
incisal motion of 31 to 40mm.  If the range of lateral 
excursion is limited to 0 to 4mm, a 10 percent rating is for 
assignment.  Ratings for limited inter-incisal movement shall 
not be combined with ratings for limited lateral excursion.  
See 38 C.F.R. § 4.150, Diagnostic Code 9905 (2004).  
    
The Board has considered all applicable diagnostic codes in 
rating the veteran's status post fracture of the left 
mandible.  Nonunion of the mandible is dependent on the 
degree of motion and relative loss of masticatory function.  
38 C.F.R. § 4.150, Diagnostic Code 9903.  The veteran does 
not have nonunion of the mandible.  Malunion of the mandible 
is also dependent on the degree of motion and relative loss 
of masticatory function.  38 C.F.R. § 4.150, Diagnostic Code 
9904.  The veteran does not have malunion of the mandible, 
however, as is noted in the introductory portion of this 
decision, the RO has granted the veteran a separate 10 
percent rating for masticatory dysfunction limited by pain 
under DC 9904.    

Loss of the ramus in rated under Diagnostic Codes 9906 and 
9907.  There is no loss of the ramus in this case.  
Additionally, the evidence does not demonstrate loss of the 
condyloid process.  38 C.F.R. Part 4, DC 9908 (2004).    

The medical evidence includes a January 2000 VA dental and 
oral examination report which noted that the veteran's left 
temporomandibular joint (TMJ) was much more tender than the 
right and that he felt an occasional burning sensation.  The 
veteran reported that the pain had increased over the past 
years.  Upon physical examination, crepitus and popping of 
the left TMJ were noted.  Muscle of mastication tenderness 
was also felt on the left side.  There was a 7mm overjet 
noted on anterior teeth.  There was a slight deviation to the 
left on full opening.  It was noted that radiograph revealed 
deformity of left condyle head.  The veteran was missing the 
following teeth: numbers 1, 7, and 16.  Tooth number 17 was 
noted to have been replaced by a bridge.  He did not wear 
acrylic mouth guard.  Motion was as follows: protrusive 7mm; 
full open 43mm; right lateral 3mm; and left lateral 6mm.  
These measurements were without pain.  Again, the veteran had 
a 7mm overjet.  The examiner stated that protrusive brought 
the veteran to end-to-end relationship at best.  The 
diagnosis was TM dysfunction.  

An August 2000 VA progress note stated that the veteran 
reported that he had more TMJ symptoms.    

A June 2002 VA dental and oral examination report noted that 
the veteran stated his breathing had become more labored over 
the years, that his snoring had increased, and that he was 
much more restless.  The veteran stated that he was fatigued 
due to lack of rest and that he had pain and numbness in his 
neck and back, which he believed were related to his TMJ 
problems.  Upon physical examination, his temporomandibular 
joints both popped on opening and there was deviation to the 
right.  Muscles of mastication were tender, especially on the 
left where the condylar head appeared to be deformed 
radiographically.  Pain radiated through out the left cheek 
area.  The veteran was missing the following teeth: numbers 
1, 7, and 16.  Tooth number 7 was replaced by a bridge.  It 
was noted that the veteran had not, at anytime, ever worn an 
acrylic splint.  Physical therapy was reported to have 
yielded little improvement.  Wear facets were evident and the 
veteran stated that he ate softer foods to decrease his 
symptoms.  Motion was as follows: full opening 28mm; 
protrusive 10mm; right lateral 5mm; and left lateral 9mm.  
There was no pain associated with these movements, but it was 
stated that beyond these there was pain felt.  There was a 
significant decrease in full opening from the last 
compensation and pension examination.  The diagnosis was TM 
dysfunction and sleep apnea.  The examiner stated that the 
veteran's temporomandibular joint problems seemed to be 
getting worse and that they could possibly play a role in the 
sleep apnea.  The examiner also stated that back, neck and 
sinus problems were contributing factors to both conditions.  

An April 2002 examination report from Cooper Clinic stated 
that the veteran complained of jaw and neck pain.  His TMJ 
was noted to have been worse, especially at night.

An October 2002 VA dental and oral examination report stated 
that the veteran continued with temporomandibular joint 
problems, particularly of the left side of the face.  The 
facial pain was increasing in the left temporomandibular 
joint area and left side of the face.  The veteran's facial 
symmetry was noted to be changing with the left side of the 
face becoming flattened and the right side of the face 
becoming more prominent.  The bite relationship of teeth 
appeared to be changing.  The veteran was noted to be in 
constant pain on the left side of the face.  
Temporomandibular joint articulation was as follows: right 
lateral excursion of mandible was 7 mm, left lateral 
excursion of mandible was 7mm, vertical excursion of mandible 
was 44mm, and protrusive excursion of mandible was 7mm.  
There was no speech interference.  There was mastication 
interference due to pain in the left and right 
temporomandibular joint areas; chewing was limited to soft 
fruits.  Again, the right side of the face was more prominent 
than the left and there was flattening of the left side of 
the face.  There was maxillary horizontal overjet of 9mm and 
a vertical overbite of approximately the same dimension.  
Missing teeth were noted as numbers 1, 7, and 16.  There was 
a reduction of the bony mass of the left mandibular condylar 
area, which was noted to be nonreplaceable.  Involving the 
fifth cranial nerve, there was discomfort to the left side of 
the face and mandible with burning and pain to that area.  It 
was stated that the Panorex X-ray indicated that the head of 
the left mandibular condyle was remarkably resolved as 
compared with the right mandibular condyle.  A reduction of 
the bony mass of the left mandibular condyle was noted with 
decalcification of the anterior surface of the head and neck 
of the left mandibular condyle.  A loss of articular surface 
of the left mandibular condyle was seen as well as an 
alteration of the contour of the left glenoid fossa.  
Extensive restorations had been done for the veteran, 
including crowns bridges, and root canal therapy of tooth 
numbers 4, 18, 19, and 20.  The examiner stated that there 
was severe constant left internal pterygoid pain upon 
palpation and there was moderate right-sided internal 
pterygoid muscle pain.  There was crepitation and clicking of 
both temporomandibular joints upon opening.  The left 
mandibular condyle moved forward and out of the glenoid fossa 
upon opening and the mandible deviated to the veteran's right 
upon opening.  The examiner also stated that there was 
constant facial pain.  

The diagnoses were temporomandibular joint disease, acute and 
chronic left side; temporomandibular joint disease, moderate 
right side; facial pain; mastication interference due to pain 
in the temporomandibular joint and an altered bite; facial 
asymmetry with a resorption of the left side of the face; and 
a loss of bony mass, left mandibular condylar area.  The 
examiner stated that the veteran's oral condition, 
particularly the temporomandibular joint on the left side was 
deteriorating as compared with previous examinations.                      

An April 2003 VA report of an MRI listed impressions of (1) 
anterior displacement of both temporomandibular discs with 
reduction on open-mouth maneuvers, and (2) possible early 
myxoid degeneration involving the left temporomandibular 
disc.   

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The veteran's condition is currently rated as 10 percent 
disabling for limited lateral excursion.  This is the only 
rating for lateral excursion and, as mentioned previously, 
ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion.  The 
most recent VA examination report, the October 2002 report, 
stated that vertical excursion of the mandible was 44mm.  The 
Board acknowledges that the June 2002 VA examination report 
stated that full opening was 28mm, but points out that this 
stands in contrast not only to the October 2002 VA 
examination report, but also deviates from the January 2000 
VA examination report, which reported that full opening was 
43mm.  In order to warrant a higher rating of 20 percent, 
inter-incisal range of motion must be 21mm to 30mm.  Thus, 
the criteria for a rating in excess of 10 percent have not 
been met.  The Board reiterates that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern and that the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco, supra.  Here, the most recent 
medical findings report inter-incisal range of motion to 
44mm.  As noted below, a separate 10 percent rating has been 
assigned for masticatory dysfunction, based in part on the 
limitations imposed by pain.  To the extent that the reported 
28mm limitation of excursion was due to pain - as opposed to 
being an accurate report of the actual, full limits of 
excursion - this would be accounted for in the separate 10 
percent rating and cannot be compensated again under this 
diagnostic code.  See 38 C.F.R. § 4.14.       

As noted above, in evaluating disabilities of the 
musculoskeletal system, additional rating factors include 
functional loss due to pain, weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2004); see also DeLuca, supra.  
The limitation of motion due to pain as reported in the VA 
examinations has been considered.  It was noted in the 
October 2002 VA examination report that facial pain was 
increasing in the left temporomandibular joint area and left 
side of the face and that there was mastication interference 
due to pain in the left and right temporomandibular joint 
areas.  In this regard, the Board again notes that the 
veteran has been awarded a separate 10 percent rating under 
DC 9904.  Thus, to the extent that chewing is limited by 
pain, the disabling effects of pain have been taken into 
account in the assignment of this separate 10 percent rating.  
Additional functional impairment due to such factors as 
weakened movement, excess fatigability or incoordination is 
not shown.  The Board, therefore, concludes that there is no 
basis for a rating in excess of 10 percent based upon 38 
C.F.R. §§ 4.40, 4.45, 4.59.  Accordingly, the veteran's claim 
must be denied.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board also notes that the RO has considered whether to 
refer the case for assignment of an extraschedular rating, 
and has not made such a referral.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2004) in the first instance.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  As noted above, higher ratings are 
possible for the temporomandibular joint, but the veteran 
does not meet the criteria for a higher rating.  The Board 
further finds no evidence of an exceptional disability 
picture in this case.  The TMJ dysfunction has not resulted 
in frequent hospitalization, does not present an exceptional 
or unusual disability picture, nor does it otherwise so 
interfere with the veteran's employment so as to make 
application of the schedular criteria impractical.


ORDER

A disability rating in excess of 10 percent for 
temporomandibular joint dysfunction is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



